J-A15027-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    MICHAEL LEIGH MALETA                       :
                                               :
                       Appellant               :   No. 1187 WDA 2021


      Appeal from the Judgment of Sentence Entered September 23, 2021,
                in the Court of Common Pleas of Fayette County,
             Criminal Division at No(s): CP-26-CR-0000490-2020.


BEFORE: BOWES, J., KUNSELMAN, J., and SULLIVAN, J.

MEMORANDUM BY KUNSELMAN, J.:                        FILED: AUGUST 5, 2022

        Michael Leigh Maleta appeals from the judgment of sentence entered

against him following his jury trial and conviction for carrying a firearm without

a license, graded as a misdemeanor of the first degree, and the summary

offenses of driving an unregistered vehicle and careless driving.1         Maleta

challenges the sufficiency of the evidence for the conviction for carrying a

firearm without a license. We affirm.

        On January 22, 2020, Pennsylvania State Police Trooper Patrick Biddle

filed a criminal complaint against Maleta. The case proceeded to a jury trial

on September 7 and 8, 2021.

        The evidence at trial showed that on the morning of June 10, 2019,

Maleta drove into a telephone pole in Fayette County, Pennsylvania. He pulled
____________________________________________


1   18 Pa.C.S.A. § 6106(a)(2) and 75 Pa.C.S.A. §§ 1301(a) and 3714(a).
J-A15027-22



his disabled vehicle off the road and into a driveway, where a woman said that

she had already called 911 to report the crash. Maleta then left for work.

Later that afternoon, Trooper Biddle responded to the scene. Because the car

was still blocking the driveway, Trooper Biddle arranged for a tow truck.

      Before the car was towed, Trooper Biddle performed an inventory search

and found a loaded handgun in the center console.        He checked the NCIC

(National Crime Information Center) database, which showed that Maleta’s

license to carry firearms expired in 2010. Trooper Biddle called Maleta, who

said that he was buying the gun from a man in Washington for $175.00.

Maleta told Trooper Biddle that he thought he had a firearms license.

      Trooper Biddle sent an information and certification form to the State

Police Bureau of Records and Identification, Firearms Division. The form was

returned to indicate that “on the date of the incident[, Maleta] did not have a

valid License to Carry Firearms issued under [18 Pa.C.S.A. § 6109].” N.T.,

Trial, 9/7/21, at 43.

      Gerald Thomas, Jr., who operates the Fayette County Sheriff’s Office

Gun Permit Office, checked Maleta’s records through PICS (the Pennsylvania

Instant Check System). The PICS database showed that Maleta had a firearms

license until 2010 and that his applications had been denied in 2015 and 2020.

      Maleta testified that he had maintained his license to carry a firearm for

23 years. However, he said that he lost his wallet in Las Vegas in 2017, which

had contained his most recent firearms license. At trial, Maleta produced a




                                     -2-
J-A15027-22



firearms license that was valid from 2010 to 2015, which the Commonwealth

witnesses agreed was valid during those years.

      The jury convicted Maleta of carrying a firearm without a license. The

trial court separately convicted him of two summary offenses. On September

23, 2021, the trial court sentenced Maleta to pay a fine of $500.00 for carrying

a firearm without a license.    The court imposed no further penalty on the

summary offenses.      Maleta timely appealed; Maleta and the trial court

complied with Pennsylvania Rule of Appellate Procedure 1925.

      Maleta raises the following issues:

      Did the Commonwealth fail to present sufficient evidence to prove
      beyond a reasonable doubt that [Maleta] was not “otherwise
      eligible” to possess a valid firearms license?

      Did the Commonwealth fail to present sufficient evidence to prove
      beyond a reasonable doubt that [Maleta] did not have a valid
      firearms license at the time alleged in the criminal complaint?

Maleta’s Brief at 7 (capitalization omitted).

      Both of Maleta’s issues challenge the sufficiency of the Commonwealth’s

evidence. As such, we apply the following well-settled standard:

      The standard we apply in reviewing the sufficiency of the evidence
      is whether viewing all the evidence admitted at trial in the light
      most favorable to the verdict winner, there is sufficient evidence
      to enable the fact-finder to find every element of the crime beyond
      a reasonable doubt. In applying the above test, we may not weigh
      the evidence and substitute our judgment for the fact-finder[’s].
      In addition, we note that the facts and circumstances established
      by the Commonwealth need not preclude every possibility of
      innocence. Any doubts regarding a defendant’s guilt may be
      resolved by the fact-finder unless the evidence is so weak and
      inconclusive that as a matter of law no probability of fact may be
      drawn from the combined circumstances. The Commonwealth

                                      -3-
J-A15027-22


     may sustain its burden of proving every element of the crime
     beyond a reasonable doubt by means of wholly circumstantial
     evidence. Moreover, in applying the above test, the entire record
     must be evaluated and all evidence actually received must be
     considered. Finally, the trier of fact while passing upon the
     credibility of witnesses and the weight of the evidence produced,
     is free to believe all, part or none of the evidence.

Commonwealth v. Holt, 270 A.3d 1230, 1233 (Pa. Super. 2022) (quoting

Commonwealth v. Jackson, 215 A.3d 972, 980 (Pa. Super. 2019))

(brackets omitted).

     Maleta was convicted of violating Section 6106(a)(2) of the Crimes

Code. The statute provides:

     Firearms not to be carried without a license.

     (a) Offense defined.--

        (1) Except as provided in paragraph (2), any person who
        carries a firearm in any vehicle or any person who carries a
        firearm concealed on or about his person, except in his place
        of abode or fixed place of business, without a valid and lawfully
        issued license under this chapter commits a felony of the third
        degree.

        (2) A person who is otherwise eligible to possess a valid license
        under this chapter but carries a firearm in any vehicle or any
        person who carries a firearm concealed on or about his person,
        except in his place of abode or fixed place of business, without
        a valid and lawfully issued license and has not committed any
        other criminal violation commits a misdemeanor of the first
        degree.

18 Pa.C.S.A. § 6106(a).       A defendant’s “non-licensure is the essential

element” of this offense, a status that the Commonwealth must prove beyond

a reasonable doubt. Commonwealth v. Woods, 638 A.2d 1013, 1016 (Pa.

Super. 1994).    Additionally, “the Commonwealth must establish that a


                                     -4-
J-A15027-22



defendant acted intentionally, knowingly or recklessly with respect to each

element” of Section 6106.    Commonwealth v. Johnson, 192 A.3d 1149,

1155 (Pa. Super. 2018) (quoting Commonwealth v. Scott, 176 A.3d 283,

291 (Pa. Super. 2017)).

      Maleta’s first claim is that the Commonwealth’s evidence was insufficient

to prove that Maleta was not “otherwise eligible to possess a valid license”

under Section 6106(a)(2).     The trial court and Commonwealth both agree

with Maleta that the Commonwealth did not introduce any evidence of

ineligibility. That is why the court sentenced Maleta under the misdemeanor

provision, Section 6106(a)(2), rather than the felony provision, Section

6106(a)(1). The distinction is for purposes of grading and sentencing; it does

not create an additional element required for conviction. Commonwealth v.

Bavusa, 832 A.2d 1042, 1056 (Pa. 2003). As Maleta was sentenced under

the lower-graded provision, there is no merit to Maleta’s first claim.

      Maleta’s second claim is that the Commonwealth’s evidence was

insufficient to prove that Maleta did not have a valid firearms license when he

crashed his car.   Maleta emphasizes his own testimony that in 2019, he

thought that he had a firearms license. At trial, he produced a license valid

from 2010 to 2015, which he argues should contradict the police reports that

his license expired in 2010, casting into doubt that he did not have a license

in 2019. However, this argument misapprehends the standard for reviewing

evidentiary sufficiency. The license that Maleta produced at trial had limited

probative value because it was not valid on the date of the accident, June 10,

                                     -5-
J-A15027-22



2019. The jury remained free to believe the reported conclusion that Maleta

did not have a firearms license on that date. This was further corroborated

by the PICS database report that Maleta’s firearms license application was

denied in 2015. Therefore, the evidence was sufficient to prove that Maleta

did not have a valid firearms license on the date alleged, and Maleta is not

entitled to relief on this claim.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/5/2022




                                    -6-